Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 1 of 17            FILED
                                                                   2020 Aug-28 PM 01:42
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




   DEFENDANT’S EXHIBIT II
         Declaration of Shawn McDaniel
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 2 of 17
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 3 of 17
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 4 of 17




                EXHIBIT A
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 5 of 17




                                                              PMC052415
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 6 of 17




                                                              PMC052416
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 7 of 17




                                                              PMC052417
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 8 of 17




                EXHIBIT B
                                              Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 9 of 17




                                                                          PICKENS COUNTY MEDICAL CENTER
                                                                                       DASHBOARD
                                                                                      SEPTEMBER 2019

                                MONTH                                                                                                   YEAR-TO-DATE
                                 OVER/(UNDER)          OVER/(UNDER)                                                                             OVER/(UNDER)               OVER/(UNDER)
                       PRIOR                                                                                                         PRIOR
 ACTUAL       BUDGET               BUDGET               PRIOR YEAR                                               ACTUAL     BUDGET                BUDGET                    PRIOR YEAR
                       YEAR                                                                                                          YEAR
                               AMOUNT PERCENT        AMOUNT PERCENT                                                                           AMOUNT PERCENT             AMOUNT PERCENT
                                                                                      ADMISSIONS
       59         51      34         8     15.7%         25     73.5%     ACUTE                                       473      621      534       (148)      (23.8%)            (61)      (11.4%)
        8          4       0         4    100.0%          8    100.0%     SWING BED                                    37       46       21         (9)      (19.6%)             16       100.0%
        0          7       9        (7) (100.0%)         (9) (100.0%)     PSYCHIATRIC                                  15       87       96        (72)      (82.8%)            (81)      (84.4%)
       67         62      43         5      8.1%         24     55.8%             TOTAL ADMISSIONS                    525      754      651       (229)      (30.4%)           (126)      (19.4%)
                                                                                    PATIENT DAYS
      213        153     118        60     39.2%          95     80.5%    ACUTE                                     1,671    1,863    1,945      (192)       (10.3%)          (274)       (14.1%)
       92         46      21        46    100.0%          71    338.1%    SWING BED                                   508      556      295       (48)        (8.6%)           213          72.2%
        0        126     147      (126) (100.0%)        (147) (100.0%)    PSYCHIATRIC                                 349    1,527    1,460    (1,178)       (77.1%)        (1,111)       (76.1%)
        6         20      30       (14) (70.0%)          (24) (80.0%)     OBSERVATION                                 208      240      296       (32)       (13.3%)           (88)       (29.7%)
      311        345     316       (34)    (9.9%)         (5)    (1.6%)          TOTAL PATIENT DAYS                 2,736    4,186    3,996    (1,450)       (34.6%)        (1,260)       (31.5%)
      264        274     188       (10)   (3.6%)          76     40.4%    ADJUSTED ADMISSIONS                       2,770    3,309    2,690      (539)       (16.3%)             80          3.0%
    1,204      1,437   1,247      (233) (16.2%)          (43)    (3.4%)   ADJUSTED PATIENT DAYS                    13,336   17,318   15,289    (3,982)       (23.0%)        (1,953)       (12.8%)
      3.6        3.0     3.5       0.6     20.0%         0.1       2.9%   ALOS - ACUTE                                3.5      3.0      3.6       0.5          16.7%           (0.1)       (2.8%)
     11.5       11.5     0.0       0.0      0.0%        11.5    100.0%    ALOS - SWING BED                           13.7     12.1     14.0       1.6          13.2%           (0.3)      100.0%
      0.0       18.0    16.3     (18.0) (100.0%)       (16.3) (100.0%)    ALOS - PSYCHIATRIC                         23.3     17.6     15.2       5.7          32.4%            8.1         53.3%
                                                                                   SURGICAL SERVICES
    10.2    10.8     9.5           (0.7)    (6.2%)       0.6      6.6%    AVG. DAILY INPATIENT CENSUS                 6.9    10.8    10.1     (3.9)          (35.9%)           (3.2)      (31.7%)
   20.3%   21.7%   19.1%         (1.3%)                 1.3%              AVG. INPATIENT OCCUPANCY                  13.9%   21.6%   20.3%   (7.8%)                           (6.4%)
  18,820 24,986 25,097          (6,166)    (24.7%)    (6,277)   (25.0%)   TOTAL PAYROLL HOURS                     245,445 303,998 291,474 (58,553)           (19.3%)       (46,029)       (15.8%)
    71.3    91.2   133.5          (19.9)   (21.8%)     (62.2)   (46.6%)   PAID HRS. PER ADJUSTED ADMISSION           88.6    91.9   108.4     (3.3)           (3.6%)          (19.7)      (18.2%)
   109.8   145.8   146.4          (36.0)   (24.7%)     (36.6)   (25.0%)   AVG NUMBER OF FTE's                       117.7   145.8   139.7    (28.1)          (19.2%)          (22.1)      (15.8%)
 $ 24.97 $ 22.69 $ 22.55 $         2.28      10.1%     $2.42      10.7%   AVG HOURLY RATE                    $      24.10 $ 22.71 $ 22.96 $ 1.40                6.1%         $1.14           5.0%




                                                                                                                                                                  PMC052404
Page 1 of 5                                                                                                                                    C:\Users\rkm\Dropbox\SEP '19 BOARD FINANCIAL STATEMENTS
                                   Case 7:19-cv-00840-GMB
                                                     PICKENSDocument
                                                             COUNTY34-3 Filed CENTER
                                                                     MEDICAL  08/28/20 Page 10 of 17
                                                         BALANCE SHEET (UNAUDITED)
                                                             AS OF SETEMBER 30, 2019
                                                                                                                                          FISCAL YEAR TO
                    in thousands                September 30, 2019     August 31, 2019     September 30, 2018   MONTH CHANGE
                                                                                                                                           DATE CHANGE
                     CURRENT ASSETS
        OPERATING CASH                          $              231 $                263 $                183 $                    (32) $                    48
        RESTRICTED CASH                                        182                  130                  119                       52                       63
      TOTAL CASH                                               413                  393                  302                       20                      111
      ACCOUNTS RECEIVABLE
        NET PATIENT                                          1,555                 1,503                1,914                      52                     (359)
        OTHER                                                    -                   330                  230                    (330)                    (230)
      TOTAL ACCOUNTS RECEIVABLE                              1,555                 1,833                2,144                    (278)                    (589)
      INVENTORY                                                152                   147                  289                       5                     (137)
      PREPAID EXPENSES                                          85                   165                   85                     (80)                       -
      PENSION ASSET                                            129                   129                  179                       -                      (50)
                 TOTAL CURRENT ASSETS                        2,334                 2,667                2,999                    (333)                    (665)
      PROPERTY, PLANT, & EQUIPMENT
        LAND & LAND IMPROVEMENTS                               959                   959                  969                       -                      (10)
        BUILDINGS                                           13,477                13,477               13,477                       -                        -
        FIXED EQUIPMENT                                      4,025                 4,025                4,025                       -                        -
        MOVABLE EQUIPMENT                                   10,185                10,185               10,105                       -                       80
        CONSTRUCTION IN PROGRESS                             1,133                 1,129                  540                       4                      593
      TOTAL PROPERTY, PLANT, & EQUIPMENT                    29,779                29,775               29,116                       4                      663
        LESS: ACCUMULATED DEPRECIATION                     (22,514)              (22,449)             (21,689)                    (65)                    (825)
      NET PROPERTY, PLANT, & EQUIPMENT                       7,265                 7,326                7,427                     (61)                    (162)
                      TOTAL ASSETS              $            9,599 $               9,993 $             10,426 $                  (394) $                  (827)
                   CURRENT LIABILITIES
        ACCOUNTS PAYABLE                        $            4,936 $              5,137 $               3,225 $                  (201) $                1,711
        ACCRUED PAYROLL                                        690                  722                   801                     (32)                   (111)
        OTHER                                                  131                  147                    67                     (16)                     64
        COST REPORT PAYABLE (RECEIVABLE)                       306                  332                   476                     (26)                   (170)
        CURRENT PORTION OF LONG TERM DEBT                      225                  225                   266                       -                     (41)
                TOTAL CURRENT LIABILITIES                    6,288                6,563                 4,835                    (275)                  1,453
      TOTAL LONG TERM DEBT                                   7,266                7,266                 7,491                       -                    (225)
      TOTAL LIABILITIES                                     13,554               13,829                12,326                    (275)                  1,228
      EQUITY                                                (1,900)              (1,900)               (1,900)                      -                       -
      YEAR-TO-DATE NET INCOME                               (2,055)              (1,936)                    -                    (119)                 (2,055)
      TOTAL EQUITY                                          (3,955)              (3,836)               (1,900)                   (119)                 (2,055)
                TOTAL LIABILITIES & EQUITY      $            9,599 $              9,993 $              10,426 $                  (394) $                 (827)
                                                                                                                                          PMC052405
Page 2 of 5                                                                                                       C:\Users\rkm\Dropbox\SEP '19 BOARD FINANCIAL STATEMENTS
                                              Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 11 of 17



                                                                       PICKENS COUNTY MEDICAL CENTER
                                                                  SEPTEMBER 2019 STATEMENT OF INCOME AND EXPENSE
                                                                                           UNAUDITED

                                  MONTH                                                                                                  YEAR-TO-DATE
                                  OVER/(UNDER)        OVER/(UNDER) PRIOR                                                                    OVER/(UNDER)              OVER/(UNDER) PRIOR
               PRIOR                BUDGET                   YEAR                       in thousands                            PRIOR         BUDGET                         YEAR
 ACTUAL BUDGET                                                                                               ACTUAL BUDGET
               YEAR                                                                                                             YEAR
                                AMOUNT     PERCENT    AMOUNT      PERCENT                                                                AMOUNT       PERCENT         AMOUNT          PERCENT

                                                                                       PATIENT REVENUE
 $ 609 $ 617 $ 495 $                 (8)     (1.3%) $     114         23.0%    INPATIENT                     $ 5,377 $ 7,511 $ 8,009 $ (2,134)            (28.4%) $ (2,632)               (32.9%)
  1,795 2,112 1,664                (317)    (15.0%)       131          7.9%    OUTPATIENT                     22,989 25,452   25,086   (2,463)             (9.7%)   (2,097)                (8.4%)
  2,404 2,729 2,159                (325)    (11.9%)       245         11.3%        TOTAL PATIENT REVENUE      28,366 32,963   33,095   (4,597)            (13.9%)   (4,729)               (14.3%)
                                                                                   REVENUE DEDUCTIONS
   1,300      1,541     806        (241)    (15.6%)        494        61.3% CONTRACTUAL                       16,478   18,598   17,864      (2,120)       (11.4%)         (1,386)          (7.8%)
     299        150     285         149       99.3%         14         4.9% CHARITY/FREE CARE                  3,218    1,829    3,563       1,389          75.9%           (345)          (9.7%)
   1,599      1,691   1,091         (92)     (5.4%)        508        46.6%     TOTAL REVENUE DEDUCTIONS      19,696   20,427   21,427        (731)        (3.6%)         (1,731)          (8.1%)
     805      1,038   1,068        (233)    (22.4%)       (263)     (24.6%) NET PATIENT REVENUE                8,670   12,536   11,668      (3,866)       (30.8%)         (2,998)         (25.7%)
     135        132     163           3        2.3%        (28)     (17.2%) OTHER REVENUE                      2,138    1,609    2,591         529          32.9%           (453)         (17.5%)
     940      1,170   1,231        (230)    (19.7%)       (291)     (23.6%)      TOTAL OPERATING REVENUE      10,808   14,145   14,259      (3,337)       (23.6%)         (3,451)         (24.2%)
                                                                                      OPERATING EXPENSES
     470        567     566         (97)    (17.1%)        (96)      (17.0%)   SALARIES                        5,916  6,903      6,692        (987)      (14.3%)            (776)        (11.6%)
     147        106      86          41       38.7%         61         70.9%   BENEFITS                        1,094  1,270      1,151        (176)      (13.9%)             (57)         (5.0%)
      47        131     146         (84)    (64.1%)        (99)      (67.8%)   SUPPLIES                          827  1,577      1,498        (750)      (47.6%)            (671)        (44.8%)
      73         39      87          34       87.2%        (14)      (16.1%)   PHYSICIAN FEES                  1,054    464        785         590        127.2%             269           34.3%
      64        126     140         (62)    (49.2%)        (76)      (54.3%)   PURCHASED SERVICES                769  1,533      1,703        (764)      (49.8%)            (934)        (54.8%)
      11          0      13          11        0.0%         (2)      100.0%    LEGAL & ACCOUNTING                269     85        262         184        216.5%               7            2.7%
      71         47      63          24       51.1%          8         12.7%   REPAIRS & MAINTENANCE             631    572        634          59         10.3%              (3)         (0.5%)
      58         66      79          (8)    (12.1%)        (21)      (26.6%)   UTILITIES                         613    688        672         (75)      (10.9%)             (59)         (8.8%)
      16         15      18           1        6.7%         (2)      (11.1%)   INSURANCE                         209    185        190          24         13.0%              19           10.0%
       5         19      35         (14)    (73.7%)        (30)      (85.7%)   OTHER                             250    221        255          29         13.1%              (5)         (2.0%)
     962      1,116   1,233        (154)    (13.8%)       (271)      (22.0%)      TOTAL OPERATING EXPENSES    11,632 13,498     13,842      (1,866)      (13.8%)          (2,210)        (16.0%)
     (22)        54       (2)       (76)   (140.7%)        (20)    1,000.0%         NET OPERATING INCOME        (824)   647        417      (1,471)     (227.4%)          (1,241)       (297.6%)
   (2.3%)      4.6%   (0.2%)                                                                                   (7.6%)  4.6%       2.9%
                                                                                 NON-OPERATING EXPENSES
     65           75      71        (10)    (13.3%)         (6)      (8.5%) DEPRECIATION & AMORTIZATION           826     899      886      (73)          (8.1%)      (60)                (6.8%)
     32           35      33         (3)     (8.6%)         (1)      (3.0%) INTEREST                              405     422      405      (17)          (4.0%)        0                   0.0%
     97         110      104        (13)    (11.8%)         (7)      (6.7%) TOTAL NON-OPERATING EXPENSES        1,231   1,321    1,291      (90)          (6.8%)      (60)                (4.6%)
 $ (119) $       (56) $ (106) $     (63)       0.0% $      (13)     (12.3%)            NET INCOME            $ (2,055) $ (674) $ (874) $ (1,381)        (204.9%) $ (1,181)              (135.1%)
  (12.7%)     (4.8%) (8.6%)                                                                                   (19.0%) (4.8%)     (6.1%)


                                                                                                                                                                 PMC052406
Page 3 of 5                                                                                                                                   C:\Users\rkm\Dropbox\SEP '19 BOARD FINANCIAL STATEMENTS
                          Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 12 of 17


                                         PICKENS COUNTY MEDICAL CENTER
                                               STATEMENT OF CASH FLOWS
                                                   AS OF SEPTEMBER 30, 2019
                                                           in thousands

                                                                                                     FISCAL YEAR-TO-DATE
                                                                                  SEPTEMBER         (OCT. 1, 2018 - SEPT. 30,
                                                                                                              2019)

              NET INCOME (LOSS)                                               $        (119)        $          (2,055)
                ADD: DEPRECIATION EXPENSE                                                65                        825
                (INCREASE)/DECREASE IN NET PATIENT RECEIVABLES                          (52)                       359
                (INCREASE)/DECREASE IN OTHER RECEIVABLES                                330                        230
                (INCREASE)/DECREASE IN INVENTORY                                          (5)                      137
                (INCREASE)/DECREASE IN PREPAID EXPENSES                                  80                           -
                (INCREASE)/DECREASE IN PENSION ASSET                                       0                        50
                (INCREASE)/DECREASE IN PLANT, PROPERTY, & EQUIPMENT                       (4)                     (663)
                INCREASE/(DECREASE) IN ACCOUNTS PAYABLE                                (201)                    1,711
                INCREASE/(DECREASE) IN ACCRUED PAYROLL                                  (32)                      (111)
                INCREASE/(DECREASE) IN OTHER LIABILITIES                                (16)                        64
                INCREASE/(DECREASE) IN COST REPORT PAYABLE                              (26)                      (170)
                INCREASE/(DECREASE) IN CURRENT PORTION OF LONG TERM DEBT                   0                       (41)
                INCREASE/(DECREASE) IN LONG TERM DEBT                                      0                      (225)
                             NET INCREASE/(DECREASE) IN CASH                             20                        111
                          TOTAL CASH AT THE BEGINNING OF PERIOD                         393                        302
                           TOTAL CASH AT THE END OF THE PERIOD                $         413         $              413




Page 4 of 5                                                                                                                    PMC052407
                                                                                        C:\Users\rkm\Dropbox\SEP '19 BOARD FINANCIAL STATEMENTS
              Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 13 of 17

                                     PICKENS COUNTY MEDICAL CENTER
                                          CAPITAL EXPENDITURES
                                                 AS OF SEPTEMBER 30, 2019
                                                                            AMOUNT
                                                  OCTOBER
                           2 EA APPLE IPAD                                     1,762.53
                           3 EA LENOVO THINKPAD                                6,239.00
                           vSPEARE ESSENTIAL PLUS                              5,319.00
                           ENDURA MODEL EDR 2000 BOILER                       22,735.00
                           30 EA VIEWSONIC MONITORS                            3,511.98
                           HP 600 G3 I7 PC                                       827.22
                           QUANTUM SERVER                                     13,233.55
                           STANDARD LAMINATION MODULE                          2,619.00
                           INFORMATION SYSTEM CONVERSION                     105,400.28
                                                   OCTOBER TOAL              161,647.56
                                                    NOVEMBER
                           DELL EMC SCv3020 SERVER                            14,200.00
                           HEAT FAB FOR BOILER                                 2,947.10
                           POWEREDGE R630 SERVER                              15,800.00
                           INFORMATION SYSTEM CONVERSION                     212,721.79
                                                NOVEMBER TOTAL               245,668.89
                                                     DECEMBER
                           10 EA LABEL PRINTERS                                4,637.00
                           INFORMATION SYSTEM CONVERSION                       1,738.00
                                                DECEMBER TOTAL                 6,375.00
                                                      JANUARY
                           INFORMATION SYSTEM CONVERSION                      15,964.00
                                                  JANUARY TOTAL               15,964.00
                                                     FEBRUARY
                           INFORMATION SYSTEM CONVERSION                      36,777.82
                                                 FEBRUARY TOTAL               36,777.82
                                                       MARCH
                           INFORMATION SYSTEM CONVERSION                     172,417.28
                                                   MARCH TOTAL               172,417.28
                                                        APRIL
                           INFORMATION SYSTEM CONVERSION                       4,625.00
                                                    APRIL TOTAL                4,625.00
                                                        MAY
                           INFORMATION SYSTEM CONVERSION                      27,996.50
                                                    MAY TOTAL                 27,996.50
                                                        JUNE
                           INFORMATION SYSTEM CONVERSION                       4,350.90
                           CREDIT FOR SERVER                                 (14,200.00)
                                                    JUNE TOTAL                (9,849.10)
                                                        JULY
                           INFORMATION SYSTEM CONVERSION                       4,005.67
                                                    JULY TOTAL                 4,005.67
                                                       AUGUST
                           INFORMATION SYSTEM CONVERSION                       4,104.93
                                                   AUGUST TOTAL                4,104.93
                                                    SEPTEMBER
                           INFORMATION SYSTEM CONVERSION                       4,032.58
                                                SEPTEMBER TOTAL                4,032.58
                           Y-T-D TOTAL                                       673,766.13




                                                                                                                      PMC052408
PAGE 5 OF 5                                                                                C:\Users\rkm\Dropbox\SEP '19 BOARD FINANCIAL STATEMENTS
Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 14 of 17




                 EXHIBIT C
                                            Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 15 of 17




                                                                          PICKENS COUNTY MEDICAL CENTER
                                                                                       DASHBOARD
                                                                                        MARCH 2020

                                MONTH                                                                                                   YEAR-TO-DATE
                                 OVER/(UNDER)         OVER/(UNDER)                                                                              OVER/(UNDER)               OVER/(UNDER)
                       PRIOR                                                                                                         PRIOR
 ACTUAL       BUDGET               BUDGET              PRIOR YEAR                                                ACTUAL     BUDGET                BUDGET                    PRIOR YEAR
                       YEAR                                                                                                          YEAR
                               AMOUNT PERCENT       AMOUNT PERCENT                                                                            AMOUNT PERCENT             AMOUNT PERCENT
                                                                                     ADMISSIONS
        2         66      59       (64) (97.0%)         (57)    (96.6%)   ACUTE                                       172      319      235       (147)      (46.1%)            (63)     (26.8%)
        0         10       0       (10) (100.0%)          0        0.0%   DETOX                                        77       60        0         17         28.3%             77         0.0%
        2         76      59       (74) (97.4%)         (57)    (96.6%)           TOTAL ADMISSIONS                    249      379      235       (130)      (34.3%)             14         6.0%
                                                                                    PATIENT DAYS
        9        398     294      (389)   (97.7%)      (285)    (96.9%)   ACUTE                                       500    1,312    1,405       (812)      (61.9%)          (905)      (64.4%)
        4         40       0       (36)   (90.0%)         4     100.0%    DETOX                                       322      240        0         82         34.2%           322       100.0%
       13        438     294      (425)   (97.0%)      (281)    (95.6%)           TOTAL PATIENT DAYS                  822    1,552    1,405       (730)      (47.0%)          (583)      (41.5%)
       17        345     253      (328) (95.1%)        (236)    (93.3%)   ADJUSTED ADMISSIONS                         942    1,672    1,200      (730)       (43.7%)          (258)      (21.5%)
       74      1,805   1,262    (1,731) (95.9%)      (1,188)    100.0%    ADJUSTED PATIENT DAYS                     1,891    5,787    7,176    (3,896)       (67.3%)        (5,285)      100.0%
      4.5        6.0     5.0       (1.5) (25.0%)        (0.5)   (10.0%)   ALOS - ACUTE                                2.9      4.1      6.0       (1.2)      (29.3%)           (3.1)     (51.7%)
      0.0        4.0     0.0       (4.0) (100.0%)        0.0    100.0%    ALOS - DETOX                                4.2      4.0      0.0        0.2          4.5%            4.2      100.0%
      120        800     939      (680) (85.0%)        (819)    (87.2%)   EMERGENCY ROOM VISITS                     4,426    4,725    5,067      (299)        (6.3%)          (641)      (12.7%)
                                                                                   SURGICAL SERVICES
       0       0       0       0      0.0%                 0      0.0%    INPATIENT                                     0       0       0        0              0.0%             0          0.0%
       0       0       0       0      0.0%                 0      0.0%    OUTPATIENT                                    0       0       0        0              0.0%             0          0.0%
       0       5      16      (5) (100.0%)               (16) (100.0%)    OUTPATIENT - GI                              42      30      59       12             40.0%           (17)      (28.8%)
       0       5      16      (5) (100.0%)               (16) (100.0%)      TOTAL - SURGICAL SERVICES                  42      30      59       12             40.0%           (17)      (28.8%)
     0.4    14.1     9.5   (13.7) (97.0%)               (9.1) (95.6%)     AVG. DAILY INPATIENT CENSUS                 4.5     8.5     7.7     (4.0)          (47.0%)          (3.2)      (41.8%)
    0.8%   28.3%   19.0% (27.4%)                     (18.1%)              AVG. INPATIENT OCCUPANCY                   9.0%   17.0%   15.4%   (8.0%)                          (6.5%)
   4,272 22,180 20,404 (17,908) (80.7%)             (16,132) (79.1%)      TOTAL PAYROLL HOURS                      97,123 116,231 135,349 (19,108)           (16.4%)      (38,226)       (28.2%)
   251.3    64.3    80.6   187.0    290.9%            170.6     211.6%    PAID HRS. PER ADJUSTED ADMISSION          103.1    69.5   112.8     33.6             48.3%          (9.7)       (8.6%)
    24.1   125.2   115.2  (101.1) (80.7%)              (91.1) (79.1%)     AVG NUMBER OF FTE's                        92.7   110.9   130.1    (18.2)          (16.4%)         (37.5)      (28.8%)
 $ 31.60 $ 24.08 $ 23.03 $ 7.53      31.3%            $8.57      37.2%    AVG HOURLY RATE                    $      25.62 $ 24.00 $ 23.65 $ 1.61                6.7%        $1.97           8.3%




                                                                                                                                                                 PMC 052409
Page 1 of 3                                                                                                                                   C:\Users\rkm\Dropbox\MAR '20 BOARD FINANCIAL STATEMENTS
              Case 7:19-cv-00840-GMB
                                PICKENSDocument
                                        COUNTY34-3 Filed CENTER
                                                MEDICAL  08/28/20 Page 16 of 17
                                     BALANCE SHEET (UNAUDITED)
                                          AS OF MARCH 31, 2020

                                    in thousands                     March 31, 2020

                                     CURRENT ASSETS
                        OPERATING CASH                           $                 15
                        RESTRICTED CASH                                           285
                      TOTAL CASH                                                  300
                      ACCOUNTS RECEIVABLE
                        NET PATIENT                                             3,259
                        OTHER                                                      91
                      TOTAL ACCOUNTS RECEIVABLE                                 3,350
                      INVENTORY                                                   211
                      PREPAID EXPENSES                                             84
                      PENSION ASSET                                               129
                                 TOTAL CURRENT ASSETS                           4,074
                      PROPERTY, PLANT, & EQUIPMENT
                        LAND & LAND IMPROVEMENTS                                  959
                        BUILDINGS                                              13,477
                        FIXED EQUIPMENT                                         4,025
                        MOVABLE EQUIPMENT                                      10,189
                        CONSTRUCTION IN PROGRESS                                1,134
                      TOTAL PROPERTY, PLANT, & EQUIPMENT                       29,784
                        LESS: ACCUMULATED DEPRECIATION                        (22,881)
                      NET PROPERTY, PLANT, & EQUIPMENT                          6,903
                                      TOTAL ASSETS               $             10,977
                                   CURRENT LIABILITIES
                        ACCOUNTS PAYABLE                         $              5,306
                        ACCRUED PAYROLL                                           503
                        OTHER                                                      80
                        COST REPORT PAYABLE (RECEIVABLE)                          433
                        CURRENT PORTION OF LONG TERM DEBT                         240
                                TOTAL CURRENT LIABILITIES                       6,562
                      TOTAL LONG TERM DEBT                                      6,986
                      TOTAL LIABILITIES                                        13,548
                      EQUITY                                                   (2,816)
                      YEAR-TO-DATE NET INCOME                                     245
                      TOTAL EQUITY                                             (2,571)
                                TOTAL LIABILITIES & EQUITY       $             10,977
                                                                                                                 PMC 052410
Page 2 of 3                                                                              C:\Users\rkm\Dropbox\MAR '20 BOARD FINANCIAL STATEMENTS
                                             Case 7:19-cv-00840-GMB Document 34-3 Filed 08/28/20 Page 17 of 17



                                                                      PICKENS COUNTY MEDICAL CENTER
                                                                  MARCH 2020 STATEMENT OF INCOME AND EXPENSE
                                                                                         UNAUDITED

                                  MONTH                                                                                                   YEAR-TO-DATE
                                 OVER/(UNDER)         OVER/(UNDER) PRIOR                                                                     OVER/(UNDER)             OVER/(UNDER) PRIOR
                PRIOR              BUDGET                    YEAR                      in thousands                             PRIOR          BUDGET                        YEAR
  ACTUAL BUDGET                                                                                             ACTUAL BUDGET
                YEAR                                                                                                            YEAR
                                AMOUNT     PERCENT    AMOUNT      PERCENT                                                                 AMOUNT       PERCENT        AMOUNT         PERCENT

                                                                                     PATIENT REVENUE
  $     30 $ 750 $ 627 $   (720)            (96.0%) $   (597)       (95.2%)   INPATIENT                     $ 2,715 $ 3,360 $ 2,769 $   (645)             (19.2%) $    (54)               (2.0%)
       218  2,652 2,065  (2,434)            (91.8%)   (1,847)       (89.4%)   OUTPATIENT                      7,555 11,461   11,374   (3,906)             (34.1%)   (3,819)              (33.6%)
       248  3,402 2,692  (3,154)            (92.7%)   (2,444)       (90.8%)       TOTAL PATIENT REVENUE      10,270 14,821   14,143   (4,551)             (30.7%)   (3,873)              (27.4%)
                                                                                   REVENUE DEDUCTIONS
         60     2,041   1,630    (1,981)    (97.1%)     (1,570)     (96.3%) CONTRACTUAL                         3,866   8,320    8,071       (4,454)      (53.5%)         (4,205)        (52.1%)
        891       340     287       551      162.1%        604       210.5% CHARITY/FREE CARE                   1,584   1,481    1,601          103          7.0%            (17)         (1.1%)
        951     2,381   1,917    (1,430)    (60.1%)       (966)     (50.4%)     TOTAL REVENUE DEDUCTIONS        5,450   9,801    9,672       (4,351)      (44.4%)         (4,222)        (43.7%)
       (703)    1,021     775    (1,724)   (168.9%)     (1,478)    (190.7%) NET PATIENT REVENUE                 4,820   5,020    4,471         (200)       (4.0%)            349            7.8%
        136       130     118         6        4.6%         18        15.3% OTHER REVENUE                         849     780    1,314           69          8.8%           (465)        (35.4%)
       (567)    1,151     893    (1,718)   (149.3%)     (1,460)    (163.5%)      TOTAL OPERATING REVENUE        5,669   5,800    5,785         (131)       (2.3%)           (116)         (2.0%)
                                                                                     OPERATING EXPENSES
        135      534     470       (399)    (74.7%)       (335)    (71.3%)    SALARIES                          2,488   2,790    3,201        (302)       (10.8%)           (713)       (22.3%)
          5        64      84       (59)    (92.2%)        (79)    (94.0%)    BENEFITS                            314     334      593         (20)        (6.0%)           (279)       (47.0%)
         13        76      60       (63)    (82.9%)        (47)    (78.3%)    SUPPLIES                            265     428      575        (163)       (38.1%)           (310)       (53.9%)
         13        89      28       (76)    (85.4%)        (15)    (53.6%)    PHYSICIAN FEES                      481     527      477         (46)        (8.7%)              4           0.8%
        104        62      41        42       67.7%         63      153.7%    PURCHASED SERVICES                  608     366      324         242          66.1%            284          87.7%
          3         6      17        (3)       0.0%        (14)     100.0%    LEGAL & ACCOUNTING                   70      36      204          34          94.4%           (134)       (65.7%)
         20        50      67       (30)    (60.0%)        (47)    (70.1%)    REPAIRS & MAINTENANCE               201     279      323         (78)       (28.0%)           (122)       (37.8%)
         34        57      53       (23)    (40.4%)        (19)    (35.8%)    UTILITIES                           246     313      284         (67)       (21.4%)            (38)       (13.4%)
          4        16      16       (12)    (75.0%)        (12)    (75.0%)    INSURANCE                           108      96      113          12          12.5%             (5)        (4.4%)
         10        15      10        (5)    (33.3%)          0        0.0%    OTHER                                72      90      178         (18)       (20.0%)           (106)       (59.6%)
        341      969     846       (628)    (64.8%)       (505)    (59.7%)       TOTAL OPERATING EXPENSES       4,853   5,259    6,272        (406)        (7.7%)         (1,419)       (22.6%)
       (908)     182       47    (1,090)   (598.9%)       (955) (2,031.9%)         NET OPERATING INCOME           816     541     (487)        275          50.8%          1,303       (267.6%)
      160.1%    15.8%    5.3%                                                                                   14.4%    9.3%    (8.4%)
                                                                                 NON-OPERATING EXPENSES
        61         65    71        (4)        (6.2%)       (10)     (14.1%) DEPRECIATION & AMORTIZATION          369    390      424           (21)        (5.4%)            (55)        (13.0%)
        32         32    33         0           0.0%        (1)      (3.0%) INTEREST                             202    192      211            10           5.2%             (9)         (4.3%)
        93         97   104        (4)        (4.1%)       (11)     (10.6%) TOTAL NON-OPERATING EXPENSES         571    582      635           (11)        (1.9%)            (64)        (10.1%)
  $ (1,001) $      85 $ (57) $ (1,086)     1,277.6% $     (944)   1,656.1%             NET INCOME           $    245 $ (41) $ (1,122) $        286        697.6% $         1,367         121.8%
      176.5%     7.4% (6.4%)                                                                                     4.3% (0.7%) (19.4%)



                                                                                                                                                                 PMC 052411
Page 3 of 3                                                                                                                                   C:\Users\rkm\Dropbox\MAR '20 BOARD FINANCIAL STATEMENTS
